Citation Nr: 0110810	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  95-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a compensable rating, from June 2, 1992 to 
January 29, 1996, for lichen striatous dermatitis on the left 
hand.

2.  Entitlement to a rating in excess of 10 percent, from 
January 30, 1996, for lichen striatous dermatitis on the left 
hand.

3.  Entitlement to a rating in excess of 10 percent for 
status post surgery, right shoulder, with residual painful 
range of motion.

4.  Entitlement to a rating in excess of 10 percent for post 
traumatic pain in both knees.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, and from April 1982 to June 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which, in pertinent part, 
established service connection for lichen striatous 
dermatitis on the left hand, initially rated as 
noncompensable, as well as service connection for status post 
surgery, right shoulder, with residual painful range of 
motion, rated as 10 percent disabling, and for post traumatic 
pain in both knees, rated as 10 percent disabling.  All 
evaluations were effective June 2, 1992.  The appeal was 
docketed at the Board in 1995.

In a rating decision entered in October 2000, the RO 
increased the rating for the veteran's service-connected 
lichen striatous dermatitis on the left hand from 
noncompensable to 10 percent disabling, effective January 30, 
1996, with which latter evaluation the veteran continues to 
disagree.  A Supplemental Statement of the Case was mailed to 
the veteran in October 2000.

The first two issues on the title page will be addressed in 
the decision below.  The final two issues listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.




FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
lichen striatous dermatitis on the left hand, through January 
29, 1996, included an absence of complaint of experiencing 
itching of any frequency or severity; there was no evidence 
of either exfoliation or exudation.  

2.  The current manifestations of the veteran's service-
connected lichen striatous dermatitis on the left hand, an 
exposed surface, include complaint of occasional itching; 
neither disfigurement nor the presence of lesions is shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating, from June 2, 1992 
to January 29, 1996, for lichen striatous dermatitis on the 
left hand, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
Part 4, Diagnostic Code 7806 (2000).

2.  The criteria for a rating in excess of 10 percent, from 
January 30, 1996, for lichen striatous dermatitis on the left 
hand, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.10, 4.20, Part 4, 
Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete his claim, 
relative to the first two issues listed on the title page, 
have been met.  In this regard, by virtue of a Statement of 
the Case and a Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
notice of the information or evidence necessary to 
substantiate such aspect of his claim.  In addition, it 
appears that all pertinent evidence has been obtained and 
associated with the claims folder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for lichen striatous 
dermatitis on the left hand, for which the RO has, effective 
January 30, 1996, assigned a 10 percent rating (with a 
noncompensable rating having been in effect from June 2, 1992 
through January 29, 1996) in accordance with the provisions 
of Diagnostic Code 7806 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected lichen striatous dermatitis 
on the left hand.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Entitlement to a Compensable Rating, from June 2, 1992 to 
January 29, 1996, for Lichen Striatous Dermatitis on the Left 
Hand

The veteran's service-connected lichen striatous dermatitis 
on the left hand is rated analogous to eczema in accordance 
with the provisions of Diagnostic Code 7806.  38 C.F.R. 
§ 4.20.  Pursuant to Diagnostic Code 7806, a noncompensable 
rating is warranted for eczema manifested by slight, if any, 
exfoliation, exudation or itching, if involving a nonexposed 
surface or small area; a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; a 20 percent 
rating is warranted for eczema manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement.  

When he was examined by VA (for general medical purposes) in 
May 1993, the veteran was noted to have "discoloration" 
involving the skin of his left hand.  When he was pertinently 
examined by VA the following month, the veteran referred to 
having a history of "lesion[s]" on his left upper extremity 
which increased in area after he had "scratched" them.  On 
related physical examination, he was noted to have 
hypopigmented papules in a "segmental" form involving areas 
to include his left hand.  Relative to the dorsum of such 
hand, he was noted to have eczematous papules in a 
"hypopigmented background".  The assessment implicated 
eczematous dermatitis involving the left hand.

In considering the veteran's claim for a compensable rating, 
from June 2, 1992 to January 29, 1996, for lichen striatous 
dermatitis on the left hand, the Board is constrained to 
point out that, notwithstanding that the expanse affected by 
such skin condition involves an exposed surface, there was no 
evidence of either related exfoliation (i.e., essentially 
peeling) or exudation on the occasion of either above-
addressed VA examination (i.e., those afforded him by VA in 
May 1993 and June 1993).  In addition, the veteran lodged no 
complaint, on the occasion of either VA examination, relative 
to experiencing itching of any frequency or severity.  Thus, 
the Board concludes that the noncompensable rating assigned 
his service-connected lichen striatus dermatitis on the left 
hand, from June 2, 1992 to January 29, 1996, was wholly 
appropriate.  38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 
4.20, Part 4, Diagnostic Code 7806.


II.  Rating in Excess of 10 percent, from January 30, 1996, 
for Lichen Striatous Dermatitis on the Left Hand

The veteran presently asserts that he has a "rash" on his 
left hand which is particularly sensitive to detergents.  He 
contends, in essence, that his service-connected lichen 
striatous dermatitis involving his left hand is more severely 
disabling than is represented by his currently assigned 10 
percent rating.  In this regard, when he was examined by VA 
on January 30, 1996, he was noted to have hypopigmented 
papules in a linear form from his left hand and ascending up 
to his left shoulder.  He was also noted to have erythematous 
patches on the knuckles of his left hand.  The assessment 
implicated psoriasiform dermatitis involving the left hand.  
When he was examined by VA in October 1996, he was again 
noted to have hypopigmented papules in a linear form from his 
left hand and ascending toward the shoulder; erythematous, 
scaly patches on the dorsum of four fingers were also noted.

Most recently, when he was examined by VA in June 1999, the 
veteran indicated that he had been bothered by a rash on his 
left hand for the preceding fifteen years.  He apparently 
complained of then (i.e., in June 1999) experiencing 
occasional itching.  On physical examination, he was noted to 
have hypopigmented papules in a "segmental" form on his left 
hand.  The diagnoses were eczematous dermatitis and lichen 
striatous.

In considering the veteran's claim for a rating in excess of 
10 percent, from January 30, 1996, for his service-connected 
lichen striatous dermatitis involving his left hand, the 
Board observes that he apparently complained of experiencing 
occasional itching on the June 1999 VA examination.  Although 
there was, to be sure, no indication of either exfoliation or 
exudation, the veteran's presumed complaint relative to 
experiencing itching involving the dermatitis on his left 
hand gives rise to a disability picture which, at best, 
equates only with a 10 percent rating, his present temporally 
assigned evaluation.  As to a pertinent rating in excess of 
such evaluation (the same being authorized by Code 7806 for 
eczema manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement), the Board would merely 
observe that there is (in addition to no indication of either 
exfoliation or exudation) no evidence documenting the 
presence of extensive lesions or disfigurement of any 
severity and, of summary import, the itching of which the 
veteran complained on the June 1999 examination was 
specifically noted to be of only "[o]ccasional" frequency.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent, from 
January 30, 1996, for his service-connected lichen striatous 
dermatitis involving his left hand.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to left hand dermatitis-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, the veteran 
indicated on the occasion of the June 1999 VA examination 
that he was not obliged to pursue any medication regimen to 
control his service-connected dermatitis, which consideration 
suggests that such condition is not unduly problematic.  The 
foregoing, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  The 
Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of his service-connected lichen striatous 
dermatitis involving his left hand more closely approximate 
those required for a higher rating than they do the 
disability ratings currently temporally assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 
4.7, 4.10, 4.20, and Part 4, Diagnostic Code 7806.

The Board has, finally, with respect to each issue addressed 
above, considered the discussion advanced by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it indicated that, 
especially when there was a long duration between a 
claimant's original claim for service connection and the 
assignment of an original rating, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  However, the two dispositions set 
forth by the Board hereinabove involve (collectively) a 
temporal context spanning the entire duration from the day 
following the veteran's separation from service (June 2, 
1992, the effective date for the veteran's award of service 
connection for lichen striatous dermatitis involving his left 
hand) to the present.  At no time during such period was the 
disability at issue shown to have resulted in greater 
disability than that recognized, relative to the two 
durations implicated in the two analyses set forth above, in 
the evaluations then temporally assigned.  Given such 
consideration, the Board is of the view that the cited 
Fenderson rationale does not apply.




ORDER

A compensable rating, from June 2, 1992 to January 29, 1996, 
for lichen striatous dermatitis on the left hand, is denied.

A rating in excess of 10 percent, from January 30, 1996, for 
lichen striatous dermatitis on the left hand, is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, which, among other 
things, eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
assist.  

With respect to the veteran's claim of entitlement to a 
rating in excess of 10 percent for status post surgery, right 
shoulder, with residual painful range of motion, the Board 
notes that the veteran has not been pertinently examined by 
VA in response to such disability (at least with respect to 
related limitation of motion) since 1996.  The May 1999 VA 
examination report repeatedly refers to the left shoulder, 
other than a diagnosis of status post surgery to the right 
shoulder.  Thus, it is not clear which shoulder was examined.  
The Board is of the opinion that a current VA examination, as 
specified in greater detail below, would be helpful before 
further appellate action ensues.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.

Concerning the veteran's claim for a rating in excess of 10 
percent for post traumatic pain in both knees, the Board 
notes that there is some uncertainty whether the veteran has 
arthritis involving either knee.  In this regard, while 
pertinent X-ray examination performed by VA in June 1993 was 
interpreted to reveal the presence of "mild" arthritis 
involving each knee, there was no evidence of such pathology, 
at least with respect to the right knee, on related X-ray 
examination performed by VA in November 1995.  More recently, 
while no "symptoms" of arthritis, relative to either knee, 
were evident on a VA compensation examination performed in 
May 1999, it does not appear that pertinent X-ray examination 
was accomplished incident to the overall examination.  Given 
the foregoing, the Board is of the view that pertinent 
examination by VA, as specified in greater detail below, 
should be performed before any further related appellate 
action ensues.  The Board is also of the opinion, finally, 
that the RO should consider assigning separate ratings 
relative to each of the veteran's knees.

Finally, the report pertaining to the veteran's examination 
by VA in May 1999 reflects that the veteran, apparently 
during the preceding year, had seen one Dr. "Caceres" on ten 
occasions for treatment relative to conditions including knee 
problems.  Inasmuch as any related treatment reports which 
may have been prepared have not yet been procured by the RO, 
further development to facilitate the accomplishment of the 
same is specified below. 

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the full name, address and approximate 
dates of treatment relative to care 
recently afforded him by Dr. "Caceres" in 
response to knee problems.  The RO should 
also request that the veteran provide the 
name(s), address(es) and approximate 
date(s) of treatment relative to care 
afforded him by any other VA or non-VA 
health care provider with respect to 
either of the conditions implicated in 
the final two issues listed on the title 
page.  Then, in light of the veteran's 
response (if any), the RO should take 
appropriate action to procure copies of 
the indicated treatment report(s), to 
specifically include (if appropriate) 
those pertaining to treatment rendered 
the veteran by Dr. Caceres.  In any 
event, the RO should take appropriate 
action to procure copies of any treatment 
records which may have been prepared in 
conjunction with treatment rendered the 
veteran since January 1996 at the VA 
Medical Center in San Juan, Puerto Rico.

2.  Thereafter, the RO should arrange for 
the veteran to undergo pertinent VA 
examination to ascertain the current 
severity of his service-connected status 
post surgery, right shoulder, with 
residual painful range of motion; the 
veteran's range of motion, to include the 
ability to abduct his right upper 
extremity should be expressed numerically 
by degrees.  The examiner should also 
ascertain the current severity of the 
veteran's service-connected post 
traumatic pain relative to each knee.  It 
is essential that X-ray examination be 
performed relative to each knee, and any 
other special diagnostic studies deemed 
necessary should be performed.  In 
addition, the VA examiner should 
determine, relative to the veteran's 
right shoulder and knee disabilities, 
whether each disability is productive of 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
related range-of-motion loss due to any 
weakened movement, excess fatigability or 
incoordination; the examiner should, 
additionally, also address whether any 
pain of which the veteran may complain 
relative to his right shoulder or either 
knee could significantly limit related 
functional ability during flare-ups.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

4.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues on appeal, to 
include considering assigning separate 
ratings relative to the veteran's 
service-connected post traumatic pain 
involving each knee.

6.  If either remaining benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

